Palo A. Roberts and James Hudspeth sued plaintiff in error, Mary J. Johnson, in the district court of Atoka county, and garnished the Pacific Mutual Life Insurance Company and the Mid-Continent Life Insurance Company. Judgment was rendered against plaintiff in error and the garnishees. The garnishees paid the judgment into court and were discharged, and they now move the dismissal of the appeal. The garnishees having fully discharged their obligation, the only question that remains to be determined is the question of who is entitled to receive the money, a matter in which they have no concern. We cannot see wherein they are necessary parties to the appeal, and the same is dismissed as to them.